Exhibit 10.3

Execution Copy

OMNIBUS AMENDMENT No. 6

THIS OMNIBUS AMENDMENT NO. 6, dated as of August 17, 2017 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”), in each case
as the same may be amended, restated, modified and/or supplemented from time to
time: (1) the Third Amended and Restated Indenture and Servicing Agreement,
dated as of September 1, 2014, by and among Marriott Vacations Worldwide Owner
Trust 2011-1, as issuer (the “Issuer”), Marriott Ownership Resorts, Inc., as
servicer (the “Servicer” or “MORI”), and Wells Fargo Bank, National Association,
as indenture trustee (the “Indenture Trustee”) and as back-up servicer (the
“Back-Up Servicer”) (the “Indenture”); (2) the Second Amended and Restated Note
Purchase Agreement, dated September 15, 2014, by and among the Issuer, the
Servicer, MORI SPC Series Corp., as seller (the “Seller”), Marriott Vacations
Worldwide Corporation, as performance guarantor (the “Performance Guarantor” or
“MVW”), the Purchasers (as defined in the Transaction Documents) and Deutsche
Bank AG, New York Branch, as administrative agent (the “Administrative Agent”)
(the “Note Purchase Agreement”); (3) the Second Amended and Restated Purchase
Agreement, dated as of September 1, 2014, by and between MORI and the Seller
(the “Purchase Agreement”); (4) the Second Amended and Restated Sale Agreement,
dated as of September 1, 2014, by and between the Seller and the Issuer (the
“Sale Agreement”); (5) the Second Amended and Restated Performance Guaranty,
dated as of September 1, 2014, by the Performance Guarantor in favor or the
Issuer and the Indenture Trustee (the “Performance Guaranty”); (6) the Custodial
Agreement, dated as of September 1, 2011, by and among Wells Fargo Bank,
National Association, as custodian (the “Custodian”), the Issuer, the Indenture
Trustee and the Servicer (the “Custodial Agreement”); (7) the Administration
Agreement, dated as of September 1, 2011, by and among the Issuer, MORI, as
administrator (the “Administrator”), the Indenture Trustee and Wilmington Trust,
National Association, as owner trustee (the “Owner Trustee”) (the
“Administration Agreement”); (8) the Amended and Restated Trust Agreement, dated
September 28, 2011, by and between MVCO Series LLC, as owner (the “Owner” and
together with the Issuer, MORI, MVW, the Seller, the Performance Guarantor, the
Administrative Agent, the Indenture Trustee, the Servicer, the Administrator,
the Back-Up Servicer, the Custodian, the Owner Trustee, the Purchasers and the
Funding Agents, the “Transaction Parties”) and the Owner Trustee (the “Trust
Agreement”); and (9) any other ancillary documents, agreements, supplements
and/or certificates entered into or delivered in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Third Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Third Amended and Restated Standard Definitions”) in the manner
set forth herein.



--------------------------------------------------------------------------------

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01. Amendment to the Standard Definitions

The following definitions shall replace the corresponding definition in the
Third Amended and Restated Standard Definitions:

““Corporate Revolver Facility” shall mean that certain Credit Agreement, dated
as of August 16, 2017, among MVW, MORI, as borrower, the subsidiary guarantors
named therein, JPMorgan Chase Bank, N.A., as administrative agent and the
several banks and other financial institutions or entities from time to time
parties thereto, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms (except with
respect to the definition of Financial Covenants and the defined terms used
therein but not defined in the Third Amended and Restated Standard Definitions,
which shall be amended, supplemented or otherwise modified in accordance with
the definition of “Financial Covenants”).”

““Financial Covenants” shall mean the covenants set forth in the Corporate
Revolver Facility in effect on August 16, 2017 (without giving any effect to any
amendment, supplement or modification thereto after such date) that relate to
(A) Consolidated Secured Leverage Ratio, and (B) Consolidated Interest Coverage
Ratio provided, to the extent the Corporate Revolver Facility is amended,
supplemented or otherwise modified after August 16, 2017, the definition of
“Financial Covenants” and the defined terms used therein but not defined in the
Third Amended and Restated Standard Definitions, as amended, shall automatically
be amended to reflect such amendments, supplements and/or modifications to the
Corporate Revolver Facility so long as each Committed Purchaser (or affiliate
thereof) is a lender under the Corporate Revolver Facility at the time such
amendment, supplement and/or modification is entered into.”

Section 2.01. Representations and Warranties

MVW, MORI, the Seller and the Issuer hereby represent and warrant to each of the
other Transaction Parties that, after giving effect to this Amendment: (a) the
representations and warranties set forth in each of the Transaction Documents by
each of MVW, MORI, the Seller and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, and (c) the
execution, delivery and performance of this Amendment in accordance with its
terms and the consummation of the transactions contemplated hereby by any of
them do not and will not (i) require any consent or approval of any Person,
except for consents and approvals that have already been obtained, (ii) violate
any applicable law, or (iii) contravene, conflict with, result in a breach of,
or constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound.

 

2



--------------------------------------------------------------------------------

Section 2.02. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.03. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 2.04. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

THE PARTIES HERETO EACH SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE AMONG ANY
OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR THE FACILITY
DOCUMENTS.

Section 2.05. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 2.06. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

 

3



--------------------------------------------------------------------------------

Section 2.07. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.08 No Bankruptcy Petition.

(a) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding Related
Commercial Paper or other indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against a Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or any other jurisdiction with authority over such Conduit.
The provisions of this Section 2.08(a) shall survive the termination of this
Amendment.

(b) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all Notes and Exchange
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.08(b) shall survive the termination of this Amendment.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1, as Issuer By:   Wilmington
Trust, National Association, not individually, but solely in its capacity as
Owner Trustee   By:   /s/ Rachel L. Simpson     Name:   Rachel L. Simpson    
Title:   Vice President

Address for notices:

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19801

 

Attention: Rachel L. Simpson

Telephone Number: (302) 636-6128

Facsimile Number: (302) 636-4140

 

MORI SPC SERIES CORP., as Seller By:   /s/ Greg A. Langford   Name:   Greg A.
Langford   Title:   President

Address for notices:

6649 Westwood Boulevard

 

Orlando, Florida 32821

Attention: General Counsel

Telephone: (407) 206-6000

Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC., in its individual capacity and as Servicer and
Administrator By:   /s/ Joseph J. Bramuchi   Name:   Joseph J. Bramuchi   Title:
  Vice President

Address for notices:

6649 Westwood Boulevard

Orlando, Florida 32821

 

Attention: General Counsel

Telephone: (407) 206-6000

Facsimile: (407) 513-6680

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION, as Performance Guarantor By:  
/s/ Joseph J. Bramuchi   Name:   Joseph J. Bramuchi   Title:   Vice President

Address for notices:

6649 Westwood Boulevard

Orlando, Florida 32821

 

Attention: General Counsel

Telephone: (407) 206-6000

Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MVCO SERIES LLC, as Owner By:   /s/ Greg A. Langford   Name:   Greg A. Langford
  Title:   President

Address for notices:

6649 Westwood Boulevard

Orlando, Florida 32821

 

Attention: General Counsel

Telephone: (407) 206-6000

Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Back-Up Servicer
and Custodian By:   /s/ Jennifer C. Westberg   Name:   Jennifer C. Westberg  
Title:   Vice President

Address for notices:

 

Wells Fargo Bank, National Association

MAC N9300-061

600 S. 4th Street,

Minneapolis, Minnesota 55479

 

Attention: Corporate Trust Services/Asset-Backed Administration

Facsimile Number:    (612) 667-3539

Telephone Number:   (612) 667-8058

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee By:   /s/ Rachel L. Simpson   Name:   Rachel L. Simpson
  Title:   Vice President

Address for notice:

 

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19801

 

Attention: Rachel L. Simpson

Telephone Number: (302) 636-6128

Facsimile Number: (302) 636-4140



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:   /s/ Daniel
Gerber   Name:   Daniel Gerber   Title:   Director By:   /s/ Maureen Farley  
Name:   Maureen Farley   Title:   Vice President

Address for notices:

60 Wall Street

New York, New York 10005

 

Attention: Mary Conners

Telephone: (212) 250-4731

Facsimile: (212) 797-5300

 

MOUNTCLIFF FUNDING LLC as Conduit By:   /s/ Josh Borg   Name:   Josh Borg  
Title:   Authorized Signatory

Address for notices:

20 Gates Management LLC

30 Irving Place, 2nd Floor

New York, NY 10003

 

Attention: Vidrik Frankfather

Telephone: (212) 295-4146

Facsimile: (212) 295-3785

E-mail: mountcliff@20gates.com; and mountcliff.group@db.com



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Alternate Purchaser By:   /s/ Patrick
Duggan   Name:   Patrick Duggan   Title:   Authorized Signatory By:  
/s/ Michael Eaton   Name:   Michael Eaton   Title:   Authorized Signatory

Address for notices:

Eleven Madison Avenue

New York, NY 10010

 

Attention: Securitized Products Finance Financing and Liability Management

Telephone: (212) 538-6689

Email: abcp.monitoring@credit-suisse.com

            list.afconduitreports@credit-suisse.com

 

CREDIT SUISSE AG, NEW YORK BRANCH as Funding Agent By:   /s/ Patrick Duggan  
Name:   Patrick Duggan   Title:   Authorized Signatory By:   /s/ Michael Eaton  
Name:   Michael Eaton   Title:   Authorized Signatory

Address for notices:

Eleven Madison Avenue

New York, NY 10010

 

Attention: Securitized Products Finance Financing and Liability Management

Telephone: (212) 538-6689

Email: abcp.monitoring@credit-suisse.com

            list.afconduitreports@credit-suisse.com



--------------------------------------------------------------------------------

SUNTRUST BANK as Non-Conduit Committed Purchaser By:   /s/ David Hufnagel  
Name:   David Hufnagel   Title:   Vice President

Address for notices:

3333 Peachtree Street NE

10th Floor East

Atlanta, Georgia 30326

 

Attention: Kayla Williams and David Morley

Telephone: (404) 926-5475

Facsimile: (404) 495-2171

Email: strh.afg@suntrust.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH as Non-Conduit Committed Purchaser By:  
/s/ Daniel Gerber   Name:   Daniel Gerber   Title:   Director By:   /s/ Maureen
Farley   Name:   Maureen Farley   Title:   Vice President

Address for notices:

60 Wall Street New

York, New York 10005

 

Attention: Mary Conners

Telephone: (212) 250-4731

Facsimile: (212) 797-5300



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Non-Conduit Committed Purchaser By:   /s/ Bryan S.
Kearns   Name:   Bryan S. Kearns   Title:   Director

Address for notices:

Bank of America, National Association

214 North Tryon Street, 15th Floor

NC1-027-15-01

Charlotte, North Carolina 28255

Attention: ABS Banking & Finance c/o

Carl Anderson / Andrew Estes

Telephone: 646-855-4242 / 980-387-2125

Email: carl.w.anderson@baml.com,

andrew.estes@baml.com

 

WELLS FARGO CAPITAL FINANCE, LLC as Non-Conduit Committed Purchaser By:   Ajay
Jagsi   Name:   Ajay Jagsi   Title:   Vice President

Address for notices:

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75254

 

Attention: Ajay Jagsi

Telephone: (972) 361-7220

Facsimile: (866) 719-9124

 

Accounts for Payments:

ABA Number: 121-000-248

Account Number: 4124923707

Attention: Latonya Whitfield

Reference: Marriott Vacations Worldwide Owner Trust 2011-1